 In the Matter of STANDARD STEEL SECTIONS,INC.andUNITED CON-STRUCTIONWORKERS,UNITED MINE WORKERS OF AMERICACase-No.-2-R-4874.Decided September16, 191,4Messrs. Aaron KurzandHarold F. Hirschhorn,of New York City,for the Company.Messrs. Michael E. RosensteinandLean Zwicker,of New York City,for the Union.Miss Ruth Rtmch,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpona petition duly filed by United Construction Workers,UnitedMine Workers of America,herein called the Union,alleging that aquestion affecting commerce had arisen concerning the representationof employees of Standard Steel Sections,Inc., New York City,hereincalled the Company,the National Labor Relations Board providedfor an appropriate hearing upon due notice before Jerome I. Macht,Trial Examiner.Said hearing was held at NewYork City,on August15, 1944.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner reserved rulings for the Board on theCompany's motion to dismiss the petition on the ground that theUnion is not a labor organization within the meaning of the Act.Forreasons hereinafter stated, the motion is denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board make'sthe following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a New York corporation which is engaged in themanufacture, sale, and distribution of pressed steel products and the58 N. L. R. B., No. G5.609591-45-vol.5S-22321 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDfabrication thereof as subcontractors.During the past year, theCompany purchased hot rolled steel sheets, which is the principal rawmaterial used, amounting to more than $100,000 in value, of which 75percent was shipped from sources outside the State of New York.For the same period, the Company's products sold for more than$100,000 in value, of which approximately 5 percent was shipped out-side the State of New York.The Company admits that it is engaged in commerce within themeaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Construction Workers is a labor organization affiliated withthe United Mine Workers pf America, admitting to membership em-ployees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties'and therecord, that all production employees engaged in the fabrication ofsteel products, chauffeurs, and shipping employees, but excluding alloffice and clerical employees, buyers, salesmen, draftsmen, executives ofthe corporation, and all supervisory and managerial employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section (b) of the Act.31The Company denies that the Union is a labor organization within the meaning of theAct.Therecord disclosesthat the UnionIs an organization in which employees partici-pate and that It represents employeesfor purposes of collectivebargaining.We, there-fore, fill(]that the Union is a labor organization within the meaning of Section 2(5) of theAct.2 The FieldExaminerreportedthat the Unionsubmitted 36 authorization cards, 24 ofwhich bore the names of persons appearing on the Company's pay roll of July 31, 1944,which contained the names of 27 employees in the appropriate unit. There were 16 cardsdated in June and 8 were dated in July of this year.aThe Company did not engage any employees as maintenance employees at the time ofthe hearing.Maintenance work is done by a vice president of the Company. STANDARD STEEL SECTIONS, INC.323V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret- ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod, immediately preceding the date of the Direction of Electionherein, sul ject to the limitations aiid-additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard SteelSections, Inc., New York City, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe RegionalDirector for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,to determinewhether or not they desire to be represented byUnited Construction Workers,affiliatedwith the United Mine Workersof America, for thepurposesof collectivebargaining.